DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1,4-5,8,18,23-24,26,29-35 and 62-66 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed device.  
	The closest prior art of record is Doubler (US 3176690).  
Regarding independent claim 1, Doubler fails to teach among all the limitations or render obvious a first component having a first end and a second end, the first component including a first depression on a mating face of the first component; and a second component having a first end and a second end, the second component including a second depression on a mating face of the second component, wherein the first depression and the second depression are configured to be positioned around the surface of the tube such that the mating face of the first component contacts the mating face of the second component, and wherein the first rib and the second rib of the device are configured to be pinched between the mating face of the first component and the mating face of the second component, in combination with the total structure and function as claimed.  As discussed in the Final Rejection mailed on 3/7/2022, Doubler teaches a tube with first and second ribs substantially as claimed but which are configured for suturing the tube to the patient’s tissue to anchor the tube in place.  As such, PHOSITA would have no motivation to modify the tube of Doubler to comprise the first and second component having mating faces which are configured to pinch the first and second rib.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783